
	
		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 110
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Fortenberry (for himself, Ms. Eshoo, Mr. Wolf, and Mr. Van Hollen) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Calling for urgent international intervention on behalf of Iraqi civilians facing a dire
			 humanitarian crisis and severe persecution in the Nineveh Plain region of
			 Iraq.
	
	
		Whereas the United Nations High Commissioner for Refugees reports as of January 2014 a total
			 population of concern in Iraq numbering 1,522,855 people, including
			 refugees and internally displaced persons, many of whom face grave
			 deprivation and imminent threats to life, health, and safety;
		Whereas recent extremist attacks on civilians have exacerbated the serious dislocations and
			 pressures facing individuals within this population of concern, and have
			 had a particularly severe effect on ethnic and religious minority
			 communities in the region, where civilians require immediate and urgent
			 access to potable water, health care, fuel, electricity, and basic
			 security;
		Whereas the United Nations Security Council stated on July 22, 2014, The members of the Security Council further recall that widespread or systematic attacks directed
			 against any civilian populations because of their ethnic background,
			 religious beliefs or faith may constitute a crime against humanity, for
			 which those responsible must be held accountable, and denounced the persecution of Iraqi Christians and other minorities, including Yizidis and
			 Mandeans;
		Whereas reports indicate that some 150,000 Iraqi people in the immediate region of the Nineveh
			 Plain, whose families have a history in the region dating back hundreds
			 and even thousands of years, are now facing ethnic and religious
			 cleansing, persecution, harassment, intimidation, extortion, displacement
			 from their homes, and have been targeted for retribution by extremist
			 elements affiliated with the Islamic State of Iraq and Syria (ISIS);
		Whereas the United Nations Security Council adopted Resolution 2165 (July 14, 2014), which can
			 provide guidance for urgent action in Iraq, as it addresses similarly
			 grave humanitarian needs in neighboring Syria;
		Whereas Iraqi civilians in the Nineveh Plain region require immediate protection from armed
			 militants and urgent humanitarian assistance; and
		Whereas the grave humanitarian crisis in the Nineveh Plain region has serious potential
			 implications for the broader stability of Iraq and other nations in the
			 region: Now, therefore, be it
	
		That Congress—
			(1)deplores and condemns the religious bigotry, vandalism and destruction of property, violent attacks
			 on and intimidation of innocent Iraqi civilians by armed extremists and
			 calls upon the Government of Iraq to take immediate steps to protect the
			 safety and constitutional rights of all Iraqi citizens;
			(2)calls on the President, Secretary of State, and United States Permanent Representative to the
			 United Nations, working through the United Nations Security Council with
			 member states and the Government of Iraq, to develop and implement an
			 immediate, coordinated, and sustained humanitarian intervention to protect
			 civilians, stabilize the security situation in the Nineveh Plain region of
			 Iraq, and facilitate appropriate humanitarian assistance in the Kurdistan
			 region to help absorb the influx of refugees;
			(3)calls on the United States Permanent Representative to the United Nations to work with the United
			 Nations High Commissioner for Refugees on a sustained basis to document
			 human rights abuses against Iraqi civilians and develop an immediate plan
			 to facilitate safe humanitarian access to potable water, health care,
			 fuel, electricity, and basic security for the most vulnerable civilian
			 populations; and
			(4)calls on the United Nations High Commissioner for Refugees to coordinate with international
			 humanitarian organizations working in Iraq—
				(A)to develop an effective strategy for resettlement assistance, that incorporates the establishment
			 of micro-lending enterprises and business startup loans for the displaced,
			 and for transitioning emergency relief to longer-term economic development
			 in beleaguered areas, including ancestral villages in the Nineveh Plain
			 and Kurdistan, to help reestablish viable livelihoods for displaced and
			 persecuted persons in their communities of origin; and
				(B)to develop transparent, accountable mechanisms to ensure that assistance reaches the intended
			 recipients and, in particular, to prevent the diversion of assistance
			 intended for minority communities.
				
